Name: Commission Decision of 14 February 1997 concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  tariff policy;  health;  agricultural policy;  agricultural activity
 Date Published: 1997-02-15

 Avis juridique important|31997D0122Commission Decision of 14 February 1997 concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance) Official Journal L 045 , 15/02/1997 P. 0048 - 0050COMMISSION DECISION of 14 February 1997 concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance) (97/122/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof,Whereas a number of outbreaks of classical swine fever have occurred in the Netherlands in an area with a high density of pigs;Whereas in view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States;Whereas the Netherlands has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980, introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas, since it is possible to identify geographically areas which present a particular risk, the restrictions on trade can apply on a regional basis;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The Netherlands shall not send pigs to other Member States unless the pigs:(a) come from an area outside the areas described in Annex I;(b) come from a holding where no live pigs have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question.2. Movements of pigs to other Members States coming from areas outside the areas described in Annex I shall only be allowed following three days advance notification to the central and local veterinary authorities in the Member State of destination and dispatched by the local competent veterinary authority.Article 2 The health certificate provided for in Council Directive 64/432/EEC (4) accompanying pigs sent from the Netherlands must be completed by the following:'Animals in accordance with Commission Decision 97/122/EC of 14 February 1997 concerning certain protection measures relating to classical swine fever in the Netherlands`.Article 3 The Netherlands shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 4 1. The Netherlands shall at eight day intervals present data on the classical swine fever situation in the format indicated in Annex II.2. This Decision shall be reviewed before 19 February 1997.Article 5 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 6 This Decision is addressed to Member States.Done at Brussels, 14 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 47, 21. 2. 1980, p. 11.(4) OJ No 121, 29. 7. 1964, p. 1977/64.ANNEX I RVV Kringen NijmegenBredaWeertDoetinchemRotterdamAmsterdamApeldoornANNEX II >START OF GRAPHIC>Classical swine fever report>END OF GRAPHIC>